UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MATTHEW DEROCHA,
                                                         5:18-cv-1052
                         Plaintiff,                      (GLS/ATB)

                   v.

OFFICER LINSTRUTH et al.,

                   Defendants.
________________________________

                               SUMMARY ORDER

      Plaintiff pro se Matthew DeRocha commenced this action against

defendants Officers Linstruth and Tripp pursuant to 42 U.S.C. § 1983,

alleging malicious prosecution. (Am. Compl., Dkt. No. 15.) Pending is

defendants’ motion to dismiss. (Dkt. No. 28.) For the following reasons,

the motion is granted.

      The court assumes the parties’ familiarity with the factual background

in this action, as well as previous orders and decisions in this matter.

      Federal Rule of Civil Procedure 12(b)(6) provides that a cause of

action shall be dismissed if a complaint fails “to state a claim upon which

relief can be granted.” For a full discussion of the governing standard for

Rule 12(b)(6), the court refers the parties to its prior decision in Ellis v.
Cohen & Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

      Where a pro se complaint fails to state a cause of action, the court

generally “should not dismiss without granting leave to amend at least once

when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000) (internal citation omitted). An amended complaint is intended to

replace and supercede in its entirety the previous complaint. See Dluhos

v. Floating & Abandoned Vessel, 162 F.3d 63, 68 (2d Cir. 1998) (internal

citation omitted). Once accepted for filing, the amended complaint

becomes the operative pleading, and the original complaint is no longer

considered. See id. This requirement is buttressed by the Local Rules of

Practice, which provide, in pertinent part, that amended pleadings must be

complete pleadings which will supersede the original pleading in all

respects. See N.D.N.Y. L.R. 7.1(a)(4). The Local Rules further state that

a “party shall not incorporate any portion of its prior pleading into the

proposed amended pleading by reference.” Id. “[T]his requirement

eliminates the confusing nature of ‘piecemeal’ amended complaints.”

Chapdelaine v. Keller, 95-CV-1126, 1999 WL 34998130, at *1 (N.D.N.Y.

Sept. 28, 1999).

                                       2
      To state a claim for malicious prosecution, “a plaintiff must show a

violation of his rights under the Fourth Amendment and must establish the

elements of a malicious prosecution claim under state law.” Manganiello v.

City of New York, 612 F.3d 149, 160-61 (2d Cir. 2010) (internal citations

omitted). In New York, a plaintiff must show: (1) the initiation of a criminal

proceeding; (2) “termination of the proceeding in plaintiff’s favor”; (3) a

“lack of probable cause for commencing the proceeding”; and (4) “actual

malice as a motivation for [the] defendant’s actions.” Id. at 161 (internal

citations omitted).

      While DeRocha’s amended complaint fails to state a claim, and

dismissal is warranted, he should nonetheless be afforded a final

opportunity to amend in light of the special solicitude afforded pro se

litigants in the Second Circuit. See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008) (“[W]hen [a] plaintiff proceeds pro se, . . .

a court is obliged to construe his pleadings liberally. . . . Accordingly, the

dismissal of a pro se claim as insufficiently pleaded is appropriate only in

the most unsustainable of cases.” (internal citations and quotation marks

omitted)); Triestman v. Federal Bureau of Prisons, 470 F.3d 471, 474 (2d

Cir. 2006) (“[T]he submissions of a pro se litigant must be construed

                                        3
    liberally and interpreted to raise the strongest arguments that they

    suggest.” (internal citations and quotation marks omitted) (emphasis in

    original)); Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994) (recognizing that

    pro se litigants must be accorded “special solicitude” (citation omitted)).

    More specifically, although defendants argue, and the court agrees, that

    DeRocha has failed to specifically plead allegations that he was arrested

    without probable cause, (Dkt. No. 28, Attach. 1, at 6), DeRocha’s

    responsive memorandum of law1 states, in relevant part, “there was no

    proff [sic] or probible [sic] cause for the charges,” (Dkt. No. 34).

    DeRocha’s response also notes that he has “more to say if [the court]

    need[s] it of why [he] think[s] they did this.” (Id.) Accordingly, DeRocha

    may file an amended complaint, which shall supersede and replace in its

    entirety his pleadings. Any proposed amended complaint submitted in


       1
         The mandate to read the papers of pro se litigants generously makes it
appropriate to consider a plaintiff’s papers in opposition to a defendant’s motion to
dismiss as effectively amending the allegations of the plaintiff’s complaint, to the extent
that those factual assertions are consistent with the allegations of the plaintiff’s
complaint. See Gadson v. Goord, 96 Civ. 7544, 1997 WL 714878, at *1, n.2 (S.D.N.Y.
Nov. 17, 1997) (citing, inter alia, Gill v. Mooney, 824 F.2d 192, 195 (2d Cir. 1987))
(“Generally, a court may not look outside the pleadings when reviewing a Rule 12(b)(6)
motion to dismiss. However, the mandate to read the papers of pro se litigants
generously makes it appropriate to consider plaintiff’s additional materials, such as his
opposition memorandum.”). While the court declines to read DeRocha’s response as
effectively amending the operative pleading, it does consider it in affording DeRocha
leave to amend for a final time.

                                                 4
response to this Summary Order must be a wholly integrated and complete

pleading that does not rely upon or incorporate by reference any pleading

or document previously filed with the court. See Shields v. Citytrust

Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). This means that any

proposed amended complaint cannot merely refer back to DeRocha’s

previous pleadings, nor should it include claims or defendants that the

court has already dismissed. (Dkt. No. 16.)

      Accordingly, it is hereby

      ORDERED that defendants’ motion to dismiss (Dkt. No. 28) is

GRANTED; and it is further

      ORDERED that DeRocha’s Amended Complaint (Dkt. No. 15) is

DISMISSED WITHOUT PREJUDICE; and it is further

      ORDERED that DeRocha may file an amended pleading within thirty

(30) days from the date of this Summary Order; and it is further

      ORDERED that, if DeRocha fails to file an amended pleading in the

time permitted, the Clerk shall enter judgment dismissing the action with

prejudice without further order of the court; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

                                        5
IT IS SO ORDERED.

October 30, 2019
Albany, New York




                    6
